DETAILED ACTION
Claim(s) 52, 54-58, 60-69, and 71 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claim(s) 52, 54, 57-58, 60, 63-64, and 67-68  under 35 USC 103 in view of Paisal (US 20120224564 A1) in view of Wu (USPGPub No. 2017/0105156).

In regards to claim(s) 52, 58, and 64 Paisal (US 20120224564 A1) a method for accessing a cell, comprising: (Referring to [Fig. 1] a terminal ME handovers from , a first RAT,  E-UTRAN to a second RAT, UTRAN/GERAN  (See Steps 1 through 15). The handover of the ME from the E-UTRAN to UTRAN/GERAN implies access of the E-UTRAN prior to the handover process and access of the UTRAN/GERAN post handover process.); receiving, by a terminal, a first message from a first base station, wherein a first cell of the first base station corresponds to a first radio access technology (RAT), wherein the first message comprises instruction information based on a second RAT standard, and wherein the instruction information based on the second RAT standard instructs the terminal to access a second cell corresponding to a second RAT to initiate a service, wherein the second cell includes a second base station(The ME receives a first message from a base station, source eNB, wherein the first message, HO from EUTRAN command, instructs the ME to access the UTRAN/GERAN (See [Fig. 1, Step(s) 14-15] The HO from EUTRAN Command that causes the ME in step 15 to tune UTRAN/GERAN. The HO from EUTRAN command is regarded as being based on a UTRAN/GERAN standard due to the fact that ME is able to access the UTRAN/GERAN cell based on reception/decoding of the command.); and accessing, by the terminal, the base station based on the first message, to initiate the service (As 
The method of Paisal differs from the method of claim 52, in that Paisal is silent on wherein the service is supported by the second RAT and is not supported by the first RAT. Despite these differences similar features have been seen in other prior art. Wu (USPGPub No. 2017/0105156) for example discloses in [Par. 22] where handover is performed from a first RAT, LTE network, to a second network, 2G/3G, in order to initiate a service, circuit domain service, where the circuit domain service is not supported by the LTE network
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify handover feature of Paisal by incorporating a feature wherein the service, such as a circuit service, is supported by the second RAT and is not supported by the first RAT, LTE, as similarly seen in Wu in order to take advantage of the benefits yielded by circuit switched services.

In regards to claim 67, Paisal discloses the method according to claim 65, wherein the first indication information comprises instruction information based on the second RAT standard, and the instruction information based on the second RAT standard is used to instruct the terminal to select the second cell corresponding to the second RAT for access; and wherein the first message carries instruction information based on the second RAT standard(The first message, the HO message comprises inter-RAT instruction information, command, that instructs the terminal to select an inter-RAT cell, UTRAN/GERAN, cell for access, the method comprising selecting the second cell as the inter-RAT cell for access; wherein the access, by the terminal, the second cell, UTRAN/GERAN, comprises, accessing, by the terminal the second cell according to the inter-RAT instruction information (See [Fig. 1, Step(s) 14-15] After receiving the HO from EUTRAN command, the ME tunes to the UTRAN/GERAN ). 

In regards to claim(s) 54, 60, and 68, Paisal the method according to claim 52, wherein the first message carries second indication information, wherein the second indication information indicates service type of the service; and wherein the accessing, by the terminal, the second cell comprises: accessing, by the terminal, the second base station according to the second indication information (The first message, the HO message, carries second indication information, wherein the second indication information is service type indication information, The HO message is for -RAT service type, UTRAN/GERAN, cell for access, the method comprising selecting the second cell as the inter-RAT cell for access; wherein the access, by the terminal, the second cell, UTRAN/GERAN, comprises, accessing, by the terminal the second cell according to the second indication information (See [Fig. 1, Step(s) 14-15] After receiving the HO from EUTRAN command, the ME tunes to the UTRAN/GERAN ). ).

In regards to claim(s) 57 and 63, Paisal discloses the method according to any one of claims 52, wherein: the first cell comprises supports LTE (Long Term Evolution); and the second cell supports a new radio access technology (new RAT), a 2G cell, or a 3G cell (See Fig. 1, where the first cell (  See in [Fig. 1, Ref 104] where the first cell is LTE, E-UTRAN Node B, and [Fig. 1, Ref 15] the second cell is 2G/3G Cell, GERAN).


Claim(s) 55 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paisal (US 20120224564 A1) in view of Wu (USPGPub No. 2017/0105156) in view of Mariner (USPGPub No. 2012/0263145) in view of Vikberg (US 20100195616 A1).

In regards to claim(s) 55 and 61, Paisal discloses the method according to claim 52, further comprising: sending, by the terminal, a measurement report of cells corresponding to the second RAT to the first base station, wherein second cell is selected based on the measurement report (The ME prior to receiving the HO message from the eNodeB, sends a measurement report to the eNode ([Fig. 1, Step 1])  ); 
The handover feature of Paisal differs from the handover feature of claim 55, in that Paisal is silent on a feature wherein the first message comprises an identifier for the second cell corresponding to the second RAT,; and wherein the accessing, by the terminal, the second cell comprises: accessing, by the terminal, the second cell based on the identifier of the second cell.
Despite these differences similar features have been seen in other prior art features involving handover. Mariner for example discloses a handover feature where a first message, handover command, comprises an inter-RAT cell identifier, CGI ( [0087]…In the last case, the indication may be provided in any RRC message such as the handover command for which the target cell is the small cell, or a re-establishment command, or in system information of the small cell. The indication may include information about cells for which associated offload area information may be acquired, such as PCI, range of PCI's, CSG, CSG ID, cell identity ( CGI), frequency, RAT, etc.).  
Therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the handover feature of Paisal by further including a feature wherein the first message comprises an identifier for the second cell corresponding to the second RAT,; and wherein the accessing, by the terminal, the second cell comprises: accessing, by the terminal, the second cell based on the identifier of the second cell, as similarly seen in Mariner, in order to provide a benefit of supporting a handover feature. 

Thus it would have been obvious to a person of ordinary skill in the art at the filing to further modify the handover feature of Paisal by incorporating a feature where the measurement reports is a measurement report of cells corresponding to the second RAT, as similarly seen in VIkberg in order to facilitate optimal selection of an inter-rat cell in an inter-rat handover.

Claim 56 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paisal (US 20120224564 A1) in view of Wu (USPGPub No. 2017/0105156) in view of Mariner (USPGPub No. 2012/0263145) in view of Vikberg (US 20100195616 A1) and further in view of Burbidge (US 20100316000)

In regards to claims 56 and 62,  Paisal is silent on the method according to claim 55, further comprising: receiving, by the terminal, a measurement report request from the first base station, wherein the measurement report request comprises instruction information based on the second RAT standard; and performing, by the terminal, a measurement of cells corresponding to the second RAT according to instruction information to generate measurement report of cells corresponding to the second RAT.
Despite these differences similar features have been seen in other prior art involving cell measurements in a wireless communication system. Burbidge discloses a feature where a terminal receives a measurement report request from an access device ([0062] In FIG. 4, access device 114 transmits a message 140 to UE 10 specifically requesting that UE 10 report measurements performed in idle mode.), where the measurement report request comprises instruction information, and performing by the terminal, a  measurement according to the instruction information based on the second RAT standard  to generate the measurement report([0063] The request for idle mode measurement results…may include such additional information as connection quality threshold or signal strength threshold, so that UE 10 only needs to report cells meeting those criteria. The request may also identify particular RATs so that UE 10 would only report measurement results of network cells using those particular RATs.  Also See [Fig. 4, Ref 146] measurements of GERAN cells in a handover from an E-UTRAN cell. Note that since the request identifies particular RATs and measurements are performed for those RATs, the request is regarded as being based on the requested RAT standards).
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify measurement report feature of Paisal by incorporating a feature comprising wherein before the sending, by the terminal, the inter-RAT cell measurement report to the base station, the method further comprises: receiving, by the terminal, a measurement report request from the first base station, wherein the measurement report request comprises instruction information based on the second RAT standard; and performing, by the terminal, a measurement of cells corresponding to the second RAT according to instruction information to generate measurement report of cells corresponding to the second RAT, as similarly seen in Burbidge in order to provide a benefit of controlling the sending of a measurement report by a network.

Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paisal (US 20120224564 A1) ) in view of Wu (USPGPub No. 2017/0105156) in view of Xu (US 20140286314 A1)

In regards to claim 65, Paisal is silent on the system according to claim 64, wherein the base station comprises: a receiver configured to receive a second message sent from a core network, wherein the second message comprises first indication information, and the first indication information is used to instruct the terminal to access the second cell.
Despite these differences similar features have been seen in other prior art features involving handover. Xu for example illustrates in [Fig. 4] a handover feature where a base station, T-DeNB is configured to receive a second message, handover request, from a core network, T-MME, wherein the second message comprises a first indication information, handover request, and the first indication information is used to instruct the terminal, UE, to access a second cell, T-DeNB, via a handover
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the handover feature of Paisal by incorporating wherein the base station comprises: a receiver configured to receive a second message sent by a core network, wherein the second message comprises first indication information, and the first indication information is used to instruct the terminal to access the second cell, as similarly seen in Xu, in order to provide a benefit of allowing a core network device control a handover.

Claim 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paisal (US 20120224564 A1) in view of Wu (USPGPub No. 2017/0105156) in view of Kwak (US 20070036109 A1).

In regards to claim 69, Paisal is discloses the system according to claim 68, wherein the first base station is further configured to: determine that the first base station cannot support the service indicated by the second indication information ( E-UTRAN Node B determines that it cannot carry a service supported by an inter-rat cell (In [Fig. 4, Step 2] the base station determines that it cannot carry 
The handover feature of Paisal differs from the system of claim 69, in that Paisal is silent on wherein the first base station is configured to add the second indication information to the first message in response to determining. Despite these differences similar features have been seen in other prior art involving inter-rat handover. Kwak for example discloses a feature where in response to determining that a first RAT, OFDM based RAT, cannot carry a service supported by an identified inter-RAT cell, CDMA based RAT ([Par. 48] …After determining to perform inter-RAT handover, the E-RAN 402 sends a Handover required message), a OFDM based/RAT adds second indication to a first message ([Par. 54] The handover command message includes the RB information…upon receipt of the Handover command message, the UE 401 changes the RAT from OFDM to CDMA).
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify handover feature of Paisal by implementing a feature where wherein the first base station is further configured to: add the second indication information to the first message in response to determining that the first base station cannot carry a service supported indicated by the second indication information, as similarly seen in Kwak in order to provide a benefit of allowing to a core network to control a handover feature.

Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paisal (US 20120224564 A1) ) in view of Wu (USPGPub No. 2017/0105156) in view of Xu (US 20140286314 A1) in view of Mindler (US 2014/0189790) in view of Islam (USPGPub No. 2007/0135080).

In regards to claim 66, Paisal is silent on the system according to claim 65, wherein: the second message is used to page the terminal in response to the terminal being in an idle mode; and
the second message is used to set up an evolved radio access bearer (E-RAB) in response to the terminal being in a connected mode.
Despite these differences similar features have been seen in other prior art involving the wireless communication. MIndler for example discloses in [Par. 59] where a message, E-RAB set up request message, is used to setup an R-RAB in response to the terminal being in connected mode (  [0059] The SGW 118 forwards the Create Session Response message to the MME 112 (Step 538), which will forward E-RAB Setup Request message to the eNB 116 (Step 540). In response, the eNB 116 sends an RPC Connection Reconfiguration message to the UE 102 (Step 542). The RPC Connection Reconfiguration message assigns the IP address to the UE 102 and provides the UE 102 with the radio bearer identity of the eNB 116 for communication with the network 100* …In response, the eNB 116 forwards an E-RAB Setup Response message to the MME 112 (Step 546). The E-RAB Setup Response message indicates to the MME 112 that the UE 102 is in connected mode and can communicate with the network 100.). 
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify system of Paisel such that the the second message is used to set up an evolved radio access bearer (E-RAB) in response to the terminal being in a connected mode, as similarly seen in Paisal in order to provide support for communicating to a terminal in a connected mode.
The combined teachings of Paisal in view of Mindler further differ from claim 65 in that the combined teachings are silent on wherein: the second message is used to page the terminal in response to the terminal being in an idle mode. Islam for example discloses where the second message, a page, is used to page the terminal in response to the terminal being in an idle mode (“[0003] Two basic modes that the UE can be in are defined as "idle mode" and "UTRA connected mode". UTRA stands for UMTS Terrestrial Radio Access. In idle mode, the UE is required to request a RRC connection whenever it .
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify system of Paisel such that where the second message, a page, is used to page the terminal in response to the terminal being in an idle mode, as similarly seen in Islam in order to provide support for communicating to a terminal in an idle mode.

Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paisal (US 20120224564 A1) ) in view of Wu (USPGPub No. 2017/0105156) in view of Xu (US 20140286314 A1) in view of Mindler (US 2014/0189790) in view of Islam (USPGPub No. 2007/0135080) in view of Chen (USPGPub No. 2008/0299911).


In regards to claim 71, Paisal is silent on the system according to claim 66, wherein the first base station is further configured to:
receive a second message from a core network, wherein the second message indicates a quality of service. Despite these differences similar features have been seen in other prior art involving wireless communication. Chen (USPGPub No. 2008/0299911) for example discloses where a second message,  Attach Accept Message with QoS Parameters, is received from a core network, from a MME indicating a quality of service ([0018]…The WTRU 102 is authenticated 114, and the MME/UPE obtains the QosPackageID that the WTRU 102 uses. An Attach Accept message 116, including a QosPackageID and QoS parameters, is sent from the MME/UPE 106 to the eNB 104 with the QosPackageID and QoS profiles similar to those shown in Table 1. The WTRU 102 receives the Attach Accept message 116 with 
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify system of Paisel such that where receive a second message from a core network, wherein the second message indicates a quality of service, as similarly seen in Chen in order to provide support for a quality of service.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





Tarell Hampton, 2476

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476